 In the Matter of WESTERN UNION TELEGRAPH COMPANYandCOM-MERCIAL TELEGRAPHERS UNIONIn the Matter Of WESTERN UNION TELEGRAPH COMPANYandINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERSCases Nos. R-2651 andR-2652, respectivelySECOND SUPPLEMENTAL DECISIONORDERANDDIRECTION OF ELECTIONJanuary 23, 1942On August 20, 1941, the National LaborRelations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceedings.'The Board therein directed,inter alia,that an election be conducted among the employees of Western UnionTelegraph Company, herein called the Company, described as Group(a) in the Direction of Elections, excluding, among others, temporaryemployees (employees with less than 3 months' continuous service),to determine whether they desired to be represented by AmericanCommunications Association, herein called the A. C. A., by Com-mercial Telegraphers Union, herein called the C. T. U., or by Inde-pendent Communications Union, herein called the I. C. U., for thepurposesof collective bargaining, or by none of said organizations.Pursuant to the Direction of Elections an election by secret ballotwas conducted on September 15, 1941, among the afore-mentionedemployees 2under the direction and supervision of theRegionalDirector for the Twentieth Region (San Francisco, California).OnSeptember23,1941, the Regional Director, acting pursuant toArticle III, Section 9, of the National Labor RelationsBoard Rulesand Regulations-Series 2, asamended, issued and duly served upon1 34 N. L R. B, No 772 Pursuantto the Decision and Direction of Electionselections were conducted amongcertain other groups of employees.A SupplementalDecision and Certification of Repre-sentatives respecting these elections was issued on November14, 1941, andis reported in36 N. L. R. B., No. 103.38 N. L. R. B., No. 103.483 484DECISIONS OF NATIONAL LABOR RELATIONS, BOARDthe parties an Election Report setting forth the results of the elec-tion,3 and her rulings upon certain of the challenged ballots.OnSeptember 27, 1941, the C. T. U. filed its Objections to the ElectionReport, and on October 4 and 8, 1941, the A. C. A. filed its Objectionsto the conduct of the election and the Election Report, each of saiddocuments setting forth certain allegations upon which the Objec-tions were based.On October 7, 1941, the A. C. A. lodged with theBoard a motion, together with an affidavit in support thereof. In itsObjections and motion the A. C. A. requested,inter alia,that a furtherhearing be held concerning the eligibility to vote of employees withless than 3 months' continuous service.On October 22, 1941, theRegional Director issued a Report on Objections, copies of whichwere duly served upon the parties, in which she recommended, amongother things, that a further hearing be directed at which the evidenceintroduced be limited to the question of eligibility of employees ofless than 3 months' continuous service, whose ballots have beensegregated.On November 10, 1941, the Board, having considered the matter,ordered that a further hearing be held for the purpose of admittingevidence to determine whether or not the employees in the San Fran-ciscometropolitan area with less than 3 months' continuous serviceshould be eligible to vote in the election among the employeesdescribed as Group (a) in the Direction of Elections issued on August20, 1941.Pursuant to notice duly served upon the Company, the C. T. U.,the A. C. A., and the I. C. U., a further hearing was held on Novem-ber 25, 1941, before John Paul Jennings, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company, the C. T.U., and the A. C. A. appeared, were represented by counsel or by arepresentative and participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.Duringthe course of the hearing the Trial Examiner made a ruling on anobjection to the admission of evidence.4The board has reviewed theAs to the results of the balloting the Regional Director reported as followsTotal number eligible to vote--------------------------------------------636Valid votes for C. T. U-------------------------------------------------240Valid votesfor A C. A-------------------------------------------------128Valid votes for I. C. U-------------------------------------------------92Valid votes for neither-------------------------------------------------25Total valid votes cast________________________________________________485Challenged votes-------------------------------------------------------17Challenged votes stamped"Segregated"to be determined by Board-----------52Total votes cast-------------------------------------------------------554The transcript, by apparent inadvertence, does not recite the admission into evidence ofBoard Exhibits 10 (a), 10 (b), and 10 (c).We hereby direct the receipt into evidence ofthese exhibits and their incorporation as part of the record WESTERN UNION TELEGRAPH COMPANY485ruling of the Trial Examiner and finds that no prejudicial error wascommitted.The ruling is hereby affirmed.On December 12, 1941, the A. C. A. filed a memorandum whichtheBoard has considered.On December 17, 1941, the C. T. U.lodged with the Board a motion, wherein it requested that the Boarddirect a run-off election and that permission be granted to file areply brief.The motion that the Board direct a run-off election ishereby denied for reasons appearing hereinafter.Although per-mission to file a reply brief was granted, no such brief has beenreceived.Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTTHE DETERMINATION OF REPRESENTATIVESIn our Decision and Direction of Elections issued on August 20,1941, in accordance with the stipulation of the parties, we directedthat "temporary employees (employees with less than 3 months'continuous service)" be excluded from participation in the election.We have reconsidered this ruling upon the basis of the evidence ad-duced at the further hearing and upon the entire record and concludethat it is erroneous.The evidence adduced at the further hearingshows that "temporary employees" fall generally within two groups :(1) employees hired for the performance of specific tasks, (2) em-ployees hired for regular duties, but who are not classified by theCompany as regular employees until they have served a probationaryperiod.The A. C. A. and the C. T. U. agree that employees in thefirst group should be excluded from participation in the election;the C. T. U. mould exclude, while the A. C. A. would include, em-ployees in the second group.5Employees in the first group, suchas messengers employed for a particular distribution job and personshired to replace regular employees who are ill or to work during .seasonal peak periods, are advised that their work is to be temporary,and have little, if any, expectancy of regular employment.Accord-ingly, we shall exclude from participation in the election directedherein employees in the first group.Although employees in the sec-ond group must serve a probationary period of 3 months and, except-ing messengers, are classified on the Company's employment recordsas temporary employees until they have served said probationaryperiod," they are nevertheless hired to fill regular positions with the5The Company stated that it was taking no position with respect to the eligibility ofthese groups of employees but that it felt that neither or both should be declared eligible.6 Employees other than messengers are placed upon the Company's "Authorized Roll" asregular employees when retained after the 3 months' probationary period.Because of thelarge turnover among messengers,there is no"Authorized Roll" for messengers,and foraccounting purposes all messengers are treated as temporary employees,although it appearsthat only those hired for specific tasks are listed as temporary on the "messenger roll " 486DECISIONS OF NATIONAL LABO'R RELATIONS BOARDCompany.' The record shows that these employees are hired with theexpectation that their employment will become permanent if theirwork proves satisfactory, and that "more than half" of such employeesbecome regularemployees.Under these circumstances, we shall directthatall personsin the second group, includingmessengers,'shall beeligible to participate in the election."The I. C. U., although served with notice of hearing, did not enteran appearanceat the further hearing held on November 25, 1941.G. A. Ford, who appeared on behalf of the I. C. U. at the originalhearing and who was then president of the I. C. U., testified withoutcontradiction that the I. C. U. has ceased its activities and "is nolongeran organization."As appears above, the results of the election held on September 15,1941, show that none of the organizations participating therein re-ceived a majority of the valid votes cast and counted.Although anumber of "temporary employees" sought to participate in the elec-tion and were given ballots which have been segregated and thusfar not counted, we have no method of ascertaining upon the recordbefore us whether these ballots were cast by persons now declaredeligible, or by persons now declared ineligible, to vote.Moreover,since our Direction of Elections specifically excluded all "temporaryemployees," contrary in part to our present decision, there can beno doubt that many eligible employees were dissuaded from seekingto cast ballots.Furthermore, although the I. C. U. appeared on theballot originally and obtained a substantial number of votes, it isno longera candidate for designationas exclusiverepresentative,and it is not unlikely that were we to confine further balloting toeligible "temporary employees," the result of the entire election wouldstill beinconclusive and a run-off election would be necessary.Underthesecircumstancesand upon the entire record, we find that the bestmethod of effectuating the policies of the Act is to set aside theelection held on September 15, 1941,amongthe employees in Group(a) and to direct a new election by secret ballotamongsuch em-ployees who were employed during the pay-roll period immediatelypreceding this Direction of Election, subject to such limitations andadditionsas are setforth in the Direction, to determine whether theydesire tobe represented by the A. C. A., or by the C. T. U., for thepurposesof collective bargaining, or by neither s7Matter of The WesternUnionTelegraphCompanyandTelegraphWorkersIndependentUnion,etal.,36 N L R B 812.8 Cf.Matter of Western Union Telegraph Company, SaltLake City, UtahandAmericanCommunications Association,affiliatedwith C. 1.0., 34 N. L.R. B, No.76; Matter of TheOhio Public Service CompanyandInternational Brotherhood of ElectricalWorkers (A. F.of L.) atal, 36 N. L. R. B. 1269.e Inasmuch as we herein order that the election'mentionedabovebe set aside,we find itunnecessary to decide certain of the issues raised by the objections to the election and tothe Election Report issued thereon. THE WESTERN UNION TELE'G'RAPH COMPANY487ORDERBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY ORDEREDthat the election in this proceeding held onSeptember 15, 1941, among the employees in Group (a) set forthin the Direction of Elections issued on August 20, 1941, be, and ithereby is, set aside.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Western Union Telegraph Company, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of the Direction, under the direction and super-vision of the Regional Director for the Twentieth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations amongall employees of the Company in the San Francisco metropolitanarea in the traffic, commercial, accounting, and purchasing and storesdepartments, and in the San Francisco division offices, and includingthe clerk to the city foreman in the plant department, who were em-ployed during the pay-roll period immediately preceding the dateof this Direction, including temporary employees hired for regularduties, and further including employees who did not work duringsuch pay-roll period because they were ill or on vacation or on fur-lough or in the active military service or training of the UnitedStates, or temporarily laid off, and employees temporarily detailed toanother department, office, city, or company, but excluding the em-ployees occupying the positions listed in Appendices A and B of theDecision and Direction of Elections issued on August 20, 1941, andfurther excluding temporary employees hired for temporary dutiesand employees who have since quit or been discharged for cause, todetermine whether they desire to be represented by American Com-munications Association, or by Commercial Telegraphers Union, forthe purposes of collective bargaining, or by neither.